Concurring Opinion.
Poché, J.
I can not bring my mind to assent to the proposition that the business of printing and publishing a newspaper is a manufacture in the sense of the Constitution, or in any other sense of the word.
This court has held that the business of making and selling ice cream was not a manufacture. In that case the proof was that the defendant used in his business costly and complicated steam machinery, and employed numerous hands and skilled employés, and that the result was the reduction of several raw materials into a commodity fit for use, but the claim to exemption from license was declined by the court. City of New Orleans vs. Mannessier, 82 An. 1076.
The case is stronger against the newspaper business.
But I find no provision in the revenue act to warrant the enforcement of a license tax against the business of printing and publishing a newspaper.
*566I am confident that it was not within the contemplation of the framers of the Constitution, and that the Legislature industriously omitted to include that business in the enumeration of the large class of callings which are subjected to a license tax. For that reason, which I deem it unnecessary to elaborate, I concur in the decree rendered in this case.